DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.  Tan discloses that item 920 is a lens (see par 68-69).  The Applicant only flatly concludes that “neither Johnsen nor Tan disclose a lens as taught or claimed” (Remarks, page 10), without actually addressing the citations made to Tan.  The Applicant’s remarks do not show any error in the art rejections, which are maintained in this Action.
The Applicant’s comments regarding “Additional References” (Remarks, page 11) is not germane to the art rejection, as Tan (already cited in the art rejection of claim 1) explicitly discloses a lens, as claimed. 
The objections to the drawings and specification are withdrawn.
Drawings
The drawings were received on June 3, 2022.  These drawings are acceptable and will be entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-20, 22-26, 30-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 2014/0375252) in view of Tan (US 2011/0192460).
With respect to claim 15, Johnsen discloses an electric vehicle platform (fig 3, item 160; see also fig 7B, 9A; par 39-78), comprising: 
a photovoltaic device (170) operable to receive light energy, and comprises at least one solar cell that is operable to convert said light energy to electrical energy (par 43; a PV “panel” is a collection of a plurality of cells); 
a battery (112) electrically connected to said at least one solar cell, said battery operable to: store said electrical energy (common use of a battery), and generate a first voltage level as an output (obvious that power output from a battery has a voltage); 
a DC/DC converter (fig 9A, item 110; par 49-50) electrically connected to said battery, said DC/DC converter operable to: receive said first voltage level as an input (see double arrowed line between 112 and 110), and produce a second voltage level as an output (par 49 defines item 110 as a DC/DC converter which is obviously used to change voltage levels from “first” to “second”; see also par 50, first sentence, and par 60-61); and 
a load connection (fig 7A, item 140; fig 9A, item 108; par 57, 74) mechanism electrically connected to said DC/DC converter (see fig 7B, 9A), wherein said load connection mechanism is operable to: receive said second voltage level from said DC/DC converter, and-2- 117464943.1Application No.: 17/233,484Amdt date April 21, 2022deliver said second voltage level to a load (114 and/or 116 are both loads that are “external” to the platform 102) that is external to the electric vehicle platform; 
wherein said electric vehicle platform is portable (par 39). 
Johnsen discloses a “portable” electric vehicle platform that includes a PV panel, battery, DC/DC converter and DC output terminal (to supply power to an external load).  Johnsen discloses that an electric vehicle tows the platform, while the platform provides the vehicle with DC power.  
Johnsen discloses “an electric vehicle platform”, as the platform (solar energy collector and battery storage 102) is used for charging an electric vehicle.  If it is the Applicant’s intention that the platform itself is an electric vehicle (that includes a motor to be self-propelled), they are directed to Gupta (US 2018/0264955), figures 7-19 disclose an electric vehicle (i.e. a truck) containing battery modules that is charged through solar power.  The vehicle then transports the batteries to a DC charging station, where power stored in the vehicle’s batteries is supplied to other electric vehicles.  Gupta discloses that its truck is electric and can use some of the collected solar power to power its motors.
Johnsen discloses its platform includes a PV panel to collect light, but does not expressly disclose a light receiver.  Tan teaches a platform (fig 9-11; par  67-72) comprising:
a light receiver (920), wherein said light receiver: comprises at least one lens (par 68-69 clearly discloses that 920 is a “lens”), and is operable to collect light energy; 
a photovoltaic device (unlabeled in the figures, but disclosed as placed on base 935; see par 68) operably connected to said light receiver, wherein said photovoltaic device: is in light communication with said light receiver and is operable to receive said light energy, and comprises at least one solar cell that is operable to convert said light energy to electrical energy (par 68-69). 
Tan discloses a PV array that uses a sun-tracking lens to ensure optimal positioning as the sun changes position in the sky during the course of the day.  Tan uses a lens to “collect” light and direct it at the PV array.  The lens (920) is clearly labeled in paragraphs 68-69.
Johnsen and Tan are analogous because they are from the same field of endeavor, namely PV arrays.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Johnsen’s PV array to include the light receiver, as taught by Tan.  The motivation for doing so would have been to increase the amount of power generated.  The Tan lens focuses incoming light on a smaller area, thereby increasing the intensity of light on the PV cells (to create more electricity).
With respect to claim 19, Tan discloses a tracking device (fig 9; par 67-68) operably connected to said light receiver, wherein said tracking device is a dual axis tracking system that is operable to rotate said light receiver on a 360 axis with respect to the electric vehicle platform (see fig 11).  Tan discloses two axis rotation in figure 9.  This includes a horizontal/azimuth rotation (using 950, 955) and altitude rotation (using 935.  Tan’s horizontal/azimuth rotation gives it 360 degrees of rotation around the axis defined by pole 905.
With respect to claim 20, Tan discloses said tracking device uses the position of the system to rotate said light receiver to direct said light receiver towards the sun (par 72).  Official Notice is taken that “using global positioning satellite signals” is commonly known in the art to identify the location.  Tan also discloses that GPS is already used in the system (par 50).  Thus, it would have been obvious to use the signals already received for the purpose of identifying where the platform is located.
With respect to claim 22, Johnsen discloses said load connection mechanism comprises at least a power plug outlet (fig 7A, item 140) or a wireless energy transmitter.  
With respect to claim 23, Johnsen discloses a power management system (par 44, 48, 50-51), wherein said power management system is operable to manage the electrical operations of at least two components associated with the electric vehicle platform.  
Johnsen discloses at least two components that are managed.  First, is the battery, as Johnsen discloses that power provided to the battery is regulated and states of charge within a plurality of batteries are controlled/equalized.  Second, is the battery and/or DC/DC converter, as Johnson discloses an automated sensing disconnect (par 48).  Third, Johnsen discloses a wireless communication interface for “parameter and function adjustment”.  It is unclear which component is being adjusted, but it is at least one.  Fourth Johnsen discloses a mode control selector (par 51).  This would affect at least two components within the system.  
With respect to claim 24, Johnsen discloses a plurality of wheels (see fig 3) operatively implemented on said electric vehicle platform, wherein the electric vehicle platform is portable on said wheels.  Wheels are also disclosed in paragraph 39.
With respect to claim 25, Johnsen discloses said load is an electric vehicle (100; see at least par 60).  
With respect to claims 26, 30-31 and 33-36, Johnsen and Tan combine to teach the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 15, 19-20 and 22-25, respectively.
Claims 16-18 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen in view of Tan and Salman (US 2020/0285925) and in further view of Sheers (US 2010/0295751).
With respect to claim 16, the combination of Johnsen and Tan disclose the electric vehicle platform of claim 15, but does not expressly disclose the mast and electromagnetic rectenna.
Salman (fig 1; par 11) discloses:  
a rectenna (130+140); 
wherein: 
said rectenna is operable to: receive electromagnetic energy from an external source (110), 
convert said electromagnetic energy to DC electric energy, and 
communicate said DC electric energy to a battery (150).  
The combination and Salman are analogous because they are from the same field of endeavor, namely power generators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the electromagnetic energy harvester, as taught by Salman.  The motivation for doing so would have been to increase the power provided to the battery.  The combination teaches harnessing solar light to create electricity.  The skilled artisan would have understood that there is more energy available for harnessing from the atmosphere.  This includes electromagnetic waves, as taught by Salman.
Salman discloses the electromagnetic rectenna/antenna, but does not expressly disclose it is connected to the end of a mast.  Sheers (fig 1-4; par 15-20) discloses that it is known to have: 
a mast (see fig 4), wherein: said mast has a first end (bottom) and a second end (top); and 
a rectenna (12) operably connected to the second end of said mast (par 6, the antenna 12 is extended with the mast/pole as it is extended); 
Sheers discloses its mast is operably connected to a car (par 6).  When combined, Sheer’s mast would be operably connected to the combination’s electric vehicle platform.  Salman and Sheers are analogous because they are from the same field of endeavor, namely electromagnetic antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Salman’s antenna to be on a mast, as taught by Sheers.  The motivation for doing so would have been to extend the field of view of the antenna.  A higher antenna can “see” more sources.
With respect to claim 17, Sheers discloses said mast is telescopic with self-locking sections for extension and retraction at varying heights (par 15, 20).  
With respect to claim 18, Tan discloses a tracking system.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to apply this tracking system to the combination’s rectifier.  The motivation for doing so would have been aesthetics.  The physical placement of the rectifier is entirely arbitrary.  The physical location of the rectifier has no bearing on the location of the antenna and its alignment with any electromagnetic power sources. 
With respect to claims 27-29, the combination teaches the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 16-18, respectively. 
Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen in view of Tan and Li (US 2015/0248118).
Johnsen discloses the photovoltaic device provides electricity to charge a battery, but does not expressly disclose a supercapacitor.  Li discloses a photovoltaic power system in which a supercapacitor is electrically connected to a battery (par 100).
The combination and Li are analogous because they are from the same field of endeavor, namely photovoltaic power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include a supercapacitor connected to the Johnsen battery, as taught by Li.  The motivation for doing so would have been to increase the efficiency of the system.  Li teaches that connecting a supercapacitor to a battery is useful to absorb large and fast ramps (par 100).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836